      Case 7:19-cv-00411 Document 12 Filed on 12/23/19 in TXSD Page 1 of 1
                                                                                  United States District Court
                                                                                    Southern District of Texas

                                                                                        ENTERED
                                                                                   December 23, 2019
                           UNITED STATES DISTRICT COURT
                                                                                    David J. Bradley, Clerk
                            SOUTHERN DISTRICT OF TEXAS
                                MCALLEN DIVISION

NORTH AMERICAN BUTTERFLY                       §
ASSOCIATION DBA NATIONAL                       §
BUTTERFLY CENTER, et al,                       §
                                               §
          Plaintiffs,                          §
VS.                                            § CIVIL ACTION NO. 7:19-CV-411
                                               §
NEUHAUS & SONS, LLC, et al,                    §
                                               §
          Defendants.                          §


         ORDER SETTING HEARING ON TEMPORARY RESTRAINING ORDER

         IT IS HEREBY ORDERED that this matter is set for hearing on Plaintiffs North

American Butterfly Association d/b/a The National Butterfly Center and Marianna Trevino

Wright’s application for temporary restraining order against Neuhaus & Sons, LLC, Brian

Kolfage, We Build The Wall, Inc., Fisher Industries, and Fisher Sand and Gravel Co., for

January 3, 2020, at 10:00 a.m. before the Honorable Randy Crane, United States District Court,

in the 9th Floor Courtroom, Bentsen Tower, 1701 West Business Highway 83, in McAllen,

Texas.

                SO ORDERED this 23rd day of December, 2019, at McAllen, Texas.



                                                ___________________________________
                                                Randy Crane
                                                United States District Judge




1/1
